Hanna, J.
Suit on a note .which has, at the end of it, these words, “Berne, June 18, 1856.”
Complaint in the ordinary form. Demurred to, and the demurrer sustained.
We are' not apprised of the ground upon which the Court placed its ruling. There is no brief for the appellee.
We will not presume that the note was executed beyond our jurisdiction. Franklin v. Thurston, 8 Blackf. 160. Hutchins v. Hanna, 8 Ind. 533. But even if the contract had been made in a foreign country, our own laws, when our Courts are appealed to, prima facie, furnish the rule of decision, unless, in some instances, where a different rule or law can be pleaded, the benefit of which is desired. Shaw v. Wood, 8 Ind. 518.
Tyler and Bistine, for the appellant.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.